Citation Nr: 0638543	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for right leg 
disability (separate and apart from the already service-
connected residuals of right hip injury and the service-
connected scar of the lower lateral right thigh).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  The veteran has been awarded the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Cheyenne, Wyoming.  The Board 
previously remanded this case in March 2005.

The Board notes that the issues of entitlement to service 
connection for residuals of a neck injury and residuals of a 
right hip injury were also on appeal and remanded by the 
Board in March 2005.  However, in a December 2005 rating 
decision, the RO granted service connection for degenerative 
disc disease of the cervical spine (claimed as residuals of a 
neck injury), and in an August 2006 rating decision, service 
connection for residuals of right hip injury was granted.  
Thus, these issues are no longer in appellant status as these 
rating decisions granted the full benefits sought on appeal. 


FINDINGS OF FACT

1.  The veteran does not currently manifest any residuals of 
a concussion for purposes of service connection.

2.  The veteran is service-connected for residuals of right 
hip injury and a scar of the lower lateral right thigh.  

3.  The veteran does not currently have any chronic right leg 
disability other than the already service-connected residuals 
of right hip injury and service-connected scar of he lower 
lateral right thigh.

4.  The veteran's radiculopathy of the right leg has been 
medically attributed to a nonservice-connected low back 
disability. 

5.  Service connection has been established for the following 
disabilities:  cervical spine degenerative disc disease, C5-6 
and C6-7; residuals, shrapnel wound and injury to the 
clavicle, right shoulder; residuals, right hip injury; and, 
scar, lower lateral right thigh; the veteran's combined 
service-connected disability rating is 50 percent. 

6.  The veteran's service-connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Residuals of a concussion were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2.  Right leg disability (separate and apart from the 
service-connected residuals of right hip injury and the 
service-connected scar of the lower lateral right thigh) was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

3.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
September 2000, the appellant filed his current claim, which 
was initially denied in a December 2000 rating decision.  In 
March 2005, a VCAA letter was issued.  The VCAA letter 
notified the claimant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in March 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the RO readjudicating the claim in its 
August 2006 supplemental statement of the case and the claim 
being returned to the Board for appellant consideration.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  VA believes that the Dingess/Hartman 
analysis must also be analogously applied to the issue of 
TDIU.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection and TDIU, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating or effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for service 
connection and TDIU, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA fee-based examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  

The veteran was afforded a VA fee-based examination for 
orthopedics in April 2005 and a VA fee-based neurologic 
examination in May 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Residuals of a Concussion

The veteran is seeking service connection for residuals from 
a concussion that he sustained when his jeep hit a land mine 
while in service.  The veteran's service medical records show 
that in April 1968 the veteran suffered a cerebral 
concussion, with no artery or nerve involvement.  
Approximately a week later, the veteran was discharged and 
returned to light duty, which was recommended for two weeks.  
An August 1968 service examination prior to discharge showed 
that the veteran's head was evaluated as clinically normal.  
In his contemporaneous medical history, the veteran expressly 
denied having frequent or severe headaches, dizziness or 
fainting spells. 

A March 1969 VA examination showed that the veteran indicated 
that for a time after the accident, he suffered dizzy spells 
of brief duration that have since disappeared.  The report 
was silent with respect to any findings of residuals from the 
concussion.  The Board has also reviewed the claims file 
including private medical records and VA treatment records, 
which are silent with respect to any complaints or diagnosis 
of residuals from the concussion.   

In May 2005, the veteran was afforded a VA fee-based 
neurologic examination.  The examiner stated that at this 
point in time, the veteran was asymptomatic from a concussion 
standpoint and appeared to have no residual deficits from the 
concussion. 

Therefore, based on the medical evidence of record, the 
preponderance of the competent medical evidence is against a 
finding that the concussion the veteran suffered while in 
service manifested into any chronic disabilities.  Instead, 
the medical evidence shows that any residuals from the in 
service concussion were acute in nature and had resolved by 
the time of the veteran's discharge from service.  This is 
supported by the August 1968 service examination prior to 
discharge, the March 1969 VA examination and the May 2005 VA 
fee-based neurological examination.  All three indicated 
there were no residuals associated with the in service 
concussion.  Further, the Board finds it significant that 
there are no private or VA treatment records pertaining to 
any residuals from the concussion so there is no supporting 
evidence of continuity of pertinent symptomatology since 
service.  The Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Id. at 225.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a concussion.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Right Leg Disability

The veteran is also claiming entitlement to service 
connection for a right leg disability, separate and apart 
from his already service-connected residuals of right hip 
injury and scar of the lower lateral right thigh.  Service 
medical records from the April 1968 incident where the jeep 
the veteran was riding in hit a land mine show that the 
veteran had a laceration on this right thigh, with no artery 
or nerve involvement.  Examination and x-rays were negative.  
A subsequent notation in the records indicated that the 
veteran was ambulating well and was ready for discharge to 
light duty.  The August 1968 service examination showed that 
the lower extremities were evaluated as clinically normal.  
The examination noted the scar on the right thigh.  The 
veteran's contemporaneous medical history was silent with 
respect to any reports of residuals from a right leg injury.  
The Board notes that the veteran indicated that he had a 
"trick" or locked knee, but no further explanation is given 
and the veteran also indicated this problem on his August 
1966 entrance examination.   

VA treatment records showed complaints of right hip pain.  
Private treatment records showed complaints of right hip and 
right leg pain, which was associated with a large disk 
herniation at the L2-L3 level of the low back with resulting 
stenosis and right sided radiculopathy. 

The veteran was afforded a VA fee-based examination in April 
2005.  The examiner diagnosed the veteran with right 
posterior hip pain with osteoarthritis, likely predominantly 
due to some trochanteric bursitis and possible lumbosacral 
arthritis.  The examiner opined that the veteran's right hip 
pain was due to some lumbosacral spine problems, which were 
not directly related to his service-connected activity.  
However the veteran also had some mild osteoarthritis, which 
the examiner felt was directly related to the veteran's 
service-connected problems.  

In an effort to further clarify his opinion, the April 2005 
examiner provided an addendum to his report in March 2006.  
The addendum provided that the predominance of the veteran's 
right hip pain and posterior pain was coming from the 
lumbosacral arthritis, which was not related to service.  The 
examiner further stated that the veteran had two problems: 
mild degenerative changes of the right hip, which was related 
to service; and lumbar spine osteoarthritis, which was not 
related to service. 

The Board now turns to whether service connection is 
warranted for a right leg disability.  As the veteran is 
already service connected for residuals of right hip injury 
and scar of the lower lateral right thigh, the primary 
inquiry is whether the veteran has any other disability of 
the right leg for which service connection is warranted.  
Service medical records are silent with respect to any right 
leg disability beyond the laceration of the thigh from the 
April 1968 accident, and at discharge, the veteran's lower 
extremities were evaluated as normal.  Even though the 
veteran's medical history indicated a "tricked" or lock 
knee, there is no evidence as to which knee the veteran was 
referring to and there is no medical evidence supporting any 
diagnosis of a right knee disability while in service.  
Further, the April 2005 VA fee-based examination did not find 
any additional disability of the right leg beyond 
degenerative changes of the right hip and pain associated 
with the veteran's non-service connected low back.  Private 
treatment records also associated any right leg pain with 
radiculopathy from disk herniation of the low back.  Thus, 
based on the medical evidence of record, the Board must 
conclude that the veteran does not currently suffer from any 
other chronic disability of the right leg beyond the 
residuals of right hip injury and scar on the right thigh.  

The Board notes that the veteran submitted lay statements 
from friends and family describing the veteran's symptoms.  
However, these statements primarily describe problems with 
the veteran's hip and back. Although one statement also 
seemed to indicate that the veteran had right knee pain, 
again, there is no medical evidence showing any diagnosis of 
right knee problems or particular complaints of any right 
knee pain.  It is undisputed that a lay person is competent 
to offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, whether the 
veteran suffers from any additional chronic disability of the 
right leg.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Thus, this evidence does not provide any basis 
for awarding service connection for additional right leg 
disability beyond what the veteran is already service 
connected for. 

Therefore, for the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection for right leg disability, separate and 
apart from his already service-connected residuals of right 
hip injury and scar of right thigh, because there is no 
competent medical evidence of a separate chronic disability.  
Again, the Court has indicated that in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Id. at 225.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Total Disability Based on Individual Unemployability 
(TDIU)

The veteran is also seeking entitlement to TDIU for which he 
filed a claim in September 2000.  In order to establish 
service connection for a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's service-connected disabilities are as follows: 
degenerative disc disease of the cervical spine, evaluated as 
30 percent disabling from September 7, 2000; residuals of 
shrapnel wound and injury to the clavicle of the right 
shoulder, evaluated as 20 percent disabling from September 7, 
2000; residuals of right hip injury, evaluated as 10 percent 
disabling from September 7, 2000; and scar of the lower 
lateral right thigh, evaluated as noncompensable.  The 
veteran's combined rating, therefore, is 50 percent from 
September 7, 2000.  See 38 C.F.R. § 4.25.  Thus, the veteran 
does not meet the schedular requirements for a total 
disability rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned if unemployable 
by reason of service-connected disabilities.  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  The Board observes here that there 
is no evidence showing that the veteran has been unable to 
obtain and retain substantially gainful employment due to his 
service-connected disabilities.

The medical evidence showed that the veteran gave a history 
of becoming unemployed in December 1998.  Prior to becoming 
unemployed, he indicated that he had worked as a heavy 
equipment operator for approximately 30 years.  A September 
1999 VA treatment record showed that the veteran indicated 
that he quit his job due to neck problems and that he 
attempted to resume work in this field and quit again due to 
neck problems.  However, that same medical record also 
indicated that the veteran had recently built a shed and 
erected 100 feet of cedar fence around his home.  A March 
2000 follow up treatment record stated that the veteran 
remained unemployed in his field for 14 months due to neck 
trouble and seemed casual about returning to any kind of 
work.  Another April 2000 record showed that the veteran took 
early retirement when offered due to pain and the company was 
downsizing.  The veteran indicated that he made other 
applications for work, but had been informed that 
debilitating condition places him at high risk.  

However, despite the assertions made by the veteran in the VA 
treatment records, the record is silent with respect to any 
competent medical finding that the veteran is unemployable 
due to his service-connected disabilities.  Significantly, as 
noted, one VA treatment record indicated that the veteran was 
actually "casual" about returning to work, which suggests 
that the veteran's current unemployment is more by choice 
than due to disability.  Further, another treatment record 
indicated that the veteran was able to build a shed and a 
fence around his home indicating that the veteran could still 
perform manual tasks.  The Board acknowledges that another 
treatment record showed that the veteran stated that he had 
made applications for work, but had been told he was at high 
risk.  However, the record does not indicate what type of 
employment the veteran was seeking with these applications or 
whether he had sought any employment outside his previous 
field of heavy machine operator.  There is evidence of record 
to the effect that the veteran has a high school education 
with an additional 14 months education and training at a 
radio institute.  The veteran's DD 214 referenced tech school 
in electronics.  Given the veteran's education and training, 
it would seem that he is still capable of substantially 
gainful employment in a less physically demanding profession 
than as a heavy equipment operator.  In fact, the veteran 
appears, by his own statements, to still be able to perform 
some physically demanding home repair/remodeling type 
activities.  The Board is simply no persuaded that all forms 
of substantially gainful employment are precluded by his 
service-connected disabilities alone. 

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).  Should the severity of the veteran's service-
connected disabilities increase in the future, the veteran 
may always advance another claim for individual 
unemployability.  




ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


